Egan, J.
Of this last averment it may be remarked that there is no allegation that the defendant belonged to that class of persons entitled *141to the benefit of the resolution of the board. It is neither alleged nor proved that the defendant ever at any time complied with his obligations by paying the annual interest to entitle him to any credit. As to the other allegations of the answer they are not only not proved, but are directly disproved by the evidence, which establishes the facts that the endowment fund was raised to twenty-five thousand dollars bythe 1st of January, 1873, in good subscriptions of persons solvent at the time, and not in wild and worthless lands as averred by the defendant.

Judgment affirmed.